 


109 HR 509 IH: International Studies in Higher Education Act of 2005
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 509 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mr. Tiberi (for himself, Mr. Boehner, Mr. McKeon, Mr. Wilson of South Carolina, Mr. Hoekstra, and Mr. Hinojosa) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend and extend title VI of the Higher Education Act of 1965. 
 
 
1.Short title; reference 
(a)Short titleThis Act may be cited as the International Studies in Higher Education Act of 2005. 
(b)ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.). 
2.International and foreign language studies 
(a)Findings and purposesSection 601 (20 U.S.C. 1121) is amended— 
(1)in subsection (a)— 
(A)by striking post-Cold War in paragraph (3); 
(B)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and 
(C)by inserting after paragraph (3) the following new paragraph: 
 
(4)The events and aftermath of September 11, 2001, have underscored the need for the nation to strengthen and enhance American knowledge of international relations, world regions, and foreign languages. Homeland security and effective United States engagement abroad depend upon an increased number of Americans who have received such training and are willing to serve their nation.; 
(2)in subsection (b)(1)— 
(A)by striking ; and at the end of subparagraph (D) and inserting , including through linkages overseas with institutions of higher education and relevant organizations that contribute to the educational programs assisted under this part;; 
(B)by inserting and after the semicolon at the end of subparagraph (E); 
(C)by inserting after such subparagraph (E) the following new subparagraph: 
 
(F)to assist the national effort to educate and train citizens to participate in the efforts of homeland security;; and 
(3)in subsection (b)(3), by inserting reinforce and before coordinate. 
(b)Graduate and undergraduate language and area centers and programsSection 602(a) (20 U.S.C. 1122(a)) is amended— 
(1)in paragraph (1), by striking subparagraph (A) and inserting the following: 
 
(A)In generalThe Secretary is authorized to make grants to institutions of higher education or consortia of such institutions for the purpose of establishing, strengthening, and operating— 
(i)comprehensive foreign language and area or international studies centers and programs; and 
(ii)a diverse network of undergraduate foreign language and area or international studies centers and programs.; 
(2)in paragraph (2)— 
(A)by striking and at the end of subparagraph (G); 
(B)by striking the period at the end of subparagraph (H) and inserting a semicolon; and 
(C)by inserting after subparagraph (H) the following new subparagraphs: 
 
(I)supporting instructors of the less commonly taught languages; 
(J)widely disseminating materials developed by the center or program to local educational agencies and public and private elementary and secondary education schools, and institutions of higher education, presented from diverse perspectives and reflective of the full range of views on the subject matter, except that no more than 50 percent of funds awarded to an institution of higher education or consortia of such institutions for purposes under this title may be associated with the costs of dissemination; and 
(K)projects that support in students an understanding of science and technology in coordination with foreign language proficiency.; and 
(3)in paragraph (4)— 
(A)by amending subparagraph (B) to read as follows: 
 
(B)Partnerships or programs of linkage and outreach with 2-year and 4-year colleges and universities, including colleges of education and teacher professional development programs.; 
(B)in subparagraph (C), by striking Programs of linkage or outreach and inserting Partnerships or programs of linkage and outreach; 
(C)in subparagraph (E)— 
(i)by striking foreign area and inserting area studies; 
(ii)by striking of linkage and outreach; and 
(iii)by striking (C), and (D) and inserting (D), and (E); 
(D)by redesignating subparagraphs (C), (D), and (E) as subparagraphs (D), (E), and (F), respectively; and 
(E)by inserting after subparagraph (B) the following new subparagraph: 
 
(C)Partnerships with local educational agencies and public and private elementary and secondary education schools that are designed to increase student academic achievement in foreign language and knowledge of world regions, and to facilitate the wide dissemination of materials related to area studies, foreign languages, and international studies that are reflective of a full range of views on the subject matter.. 
(c)Language resource centersSection 603(c) (20 U.S.C. 1123(c)) is amended by inserting reflect the purposes of this part and after shall. 
(d)Undergraduate International Studies and foreign language programsSection 604 (20 U.S.C. 1124) is amended— 
(1)in subsection (a)(1), by striking combinations each place it appears and inserting consortia; 
(2)in subsection (a)(2)— 
(A)in subparagraph (B)(ii), by striking teacher training and inserting teacher professional development; 
(B)by redesignating subparagraphs (I) through (M) as subparagraphs (J) through (N), respectively; 
(C)by inserting after subparagraph (H) the following new subparagraph: 
 
(I)the provision of grants for educational programs abroad that are closely linked to the program’s overall goals and have the purpose of promoting foreign language fluency and knowledge of world regions, except that not more than 10 percent of a grant recipient’s funds may be used for this purpose;; and 
(D)in subparagraph (M)(ii) (as redesignated by subparagraph (B) of this paragraph), by striking elementary and secondary education institutions and inserting local educational agencies and public and private elementary and secondary education schools; 
(3)in subsection (a)(4)(B), by inserting that demonstrates a need for a waiver or reduction before the period at the end; 
(4)in subsection (a)(6), by inserting reflect the purposes of this part and after shall; 
(5)in subsection (a)(8), by striking may and inserting shall; and 
(6)by striking subsection (c). 
(e)Research; studies; annual reportSection 605(a) (20 U.S.C. 1125(a)) is amended by inserting before the period at the end of the first sentence the following: , including the systematic collection, analysis and dissemination of data. 
(f)Technological innovation and cooperation for foreign information accessSection 606 (20 U.S.C. 1126) is amended— 
(1)in subsection (a)— 
(A)by striking or consortia of such institutions or libraries and inserting museums, or consortia of such entities; 
(B)by striking new; and 
(C)by inserting from foreign sources after disseminate information; 
(2)in subsection (b)— 
(A)by inserting acquire and before facilitate access in paragraph (1); 
(B)by striking new means of in paragraph (3) and inserting new means and standards for; 
(C)by striking and at the end of paragraph (6); 
(D)by striking the period at the end of paragraph (7) and by inserting a semicolon; and 
(E)by inserting after paragraph (7) the following new paragraphs: 
 
(8)to establish linkages between grant recipients under subsection (a) with libraries, museums, organizations, or institutions of higher education located overseas to facilitate carrying out the purposes of this section; and 
(9)to carry out other activities deemed by the Secretary to be consistent with the purposes of this section.; and 
(3)by adding at the end the following new subsection: 
 
(e)Special ruleThe Secretary may waive or reduce the required non-Federal share for institutions that— 
(1)are eligible to receive assistance under part A or B of title III or under title V; and 
(2)have submitted a grant application under this section that demonstrates a need for a waiver or reduction.. 
(g)Selection of grant recipientsSection 607(b) (20 U.S.C. 1125a(b)) is amended— 
(1)by striking out objectives and inserting missions; and 
(2)by adding at the end the following new sentence: In keeping with the purposes of this part, the Secretary shall take into account the degree to which activities of centers, programs, and fellowships at institutions of higher education advance national interests, generate and disseminate information, and foster debate on American foreign policy from diverse perspectives.. 
(h)Equitable distributionSection 608(a) (20 U.S.C. 1128(a)) is amended by adding at the end the following new sentence: Grants made under section 602 shall also reflect the purposes of this part.. 
(i)Authorization of appropriationsSection 610 (20 U.S.C. 1128b) is amended— 
(1)by striking 1999 and inserting 2006; and 
(2)by striking 4 succeeding and inserting 5 succeeding. 
(j)Conforming amendmentsSections 603(a), 604(a)(5), and 612 (20 U.S.C. 1123(a), 1124(a)(5), 1130–1) are each amended by striking combinations each place it appears and inserting consortia. 
3.Business and international education programs 
(a)Centers for international business educationSection 612 (20 U.S.C. 1130–1) is amended— 
(1)in subsection (c)(1)(D), by inserting (including those that are eligible to receive assistance under part A or B of title III or under title V) after other institutions of higher education; and 
(2)in subsection (e), by adding at the end the following new paragraph: 
 
(5)Special ruleThe Secretary may waive or reduce the required non-Federal share for institutions that— 
(A)are eligible to receive assistance under part A or B of title III or under title V; and 
(B)have submitted a grant application under this section that demonstrates a need for a waiver or reduction.. 
(b)Education and training programsSection 613 (20 U.S.C. 1130a) is amended by adding at the end the following new subsection: 
 
(e)Special ruleThe Secretary may waive or reduce the required non-Federal share for institutions that— 
(1)are eligible to receive assistance under part A or B of title III or under title V; and 
(2)have submitted a grant application under this section that demonstrates a need for a waiver or reduction.. 
(c)Authorization of appropriationsSection 614 (20 U.S.C. 1130b) is amended— 
(1)by striking 1999 each place it appears and inserting 2006; and 
(2)by striking 4 succeeding each place it appears and inserting 5 succeeding. 
4.Institute for International Public Policy 
(a)Foreign service professional developmentSection 621 (20 U.S.C. 1131) is amended— 
(1)by striking the heading of such section and inserting the following: 
 
621.Program for foreign service professionals; 
(2)by striking the second sentence of subsection (a) and inserting the following: The Institute shall conduct a program to enhance the international competitiveness of the United States by increasing the participation of underrepresented populations in the international service, including private international voluntary organizations and the foreign service of the United States.; 
(3)in subsection (b)(1), by striking subparagraphs (A) and (B) and inserting the following: 
 
(A)An Indian Tribal College or University or Alaska Native and Native Hawaiian-serving institution eligible for assistance under title III, an institution eligible for assistance under part B of title III, or an Hispanic-serving institution eligible for assistance under title V. 
(B)An institution of higher education which serves substantial numbers of underrepresented students.; and 
(4)by striking subsection (e) and inserting the following: 
 
(e)Match requiredThe eligible recipient of a grant under this section shall contribute to the conduct of the program supported by the grant an amount from non-Federal sources equal to at least one-half of the amount of the grant. Such contribution may be in cash or in kind. The Secretary may waive or reduce the required non-Federal share for institutions that— 
(1)are eligible to receive assistance under part A or B of title III or under title V; and 
(2)have submitted a grant application under this section that demonstrates a need for a waiver or reduction.. 
(b)Institutional developmentSection 622 (20 U.S.C. 1131a) is amended by inserting before the period at the end of subsection (a) the following: and promote collaboration with colleges and universities that receive funds under this title. 
(c)Study abroad programSection 623(a) (20 U.S.C. 1131b(a)) is amended by inserting after 1978, the following: Alaska Native-serving, Native Hawaiian-serving, and Hispanic-serving institutions,. 
(d)Advanced degree in international relationsSection 624 (20 U.S.C. 1131b) is amended— 
(1)by striking masters in the heading of such section and inserting advanced; 
(2)by striking a masters degree in international relations and inserting an advanced degree in international relations, international affairs, international economics, or other academic areas related to the Institute fellow’s career objectives; and 
(3)by striking The masters degree program and inserting The advanced degree study program shall be designed by the consortia, consistent with the fellow’s career objectives, and. 
(e)InternshipsSection 625 (20 U.S.C. 1131c) is amended— 
(1)in subsection (a), by inserting after 1978, the following: Alaska Native-serving, Native Hawaiian-serving, and Hispanic-serving institutions,; 
(2)in subsection (b)— 
(A)by inserting and after the semicolon at the end of paragraph (2); 
(B)by striking ; and at the end of paragraph (3) and inserting a period; and 
(C)by striking paragraph (4); and 
(3)by amending subsection (c) to read as follows: 
 
(c)Ralph j. bunche fellowsIn order to assure the recognition and commitment of individuals from underrepresented student populations who demonstrate special interest in international affairs and language study, eligible students who participate in the internship programs authorized under (a) and (b) shall be known as the Ralph J. Bunche Fellows.. 
(f)ReportSection 626 (20 U.S.C. 1131d) is amended by striking annually prepare a report and inserting prepare a report biennially. 
(g)Authorization of appropriationsSection 628 (20 U.S.C. 1131f) is amended— 
(1)by striking 1999 and inserting 2006; and 
(2)by striking 4 succeeding and inserting 5 succeeding. 
5.Evaluation, outreach, and disseminationPart D of title VI is amended by inserting after section 631 (20 U.S.C. 1132) the following new section: 
 
632.Evaluation, outreach, and disseminationThe Secretary may use not more than 1 percent of the funds made available for this title for program evaluation, national outreach, and information dissemination activities.. 
6.Advisory BoardPart D of title VI is amended by inserting after section 632 (as added by section 5) the following new section: 
 
633.International Higher Education Advisory Board 
(a)Establishment and purpose 
(1)EstablishmentThere is established in the Department an independent International Higher Education Advisory Board (hereafter in this section referred to as the International Advisory Board). The International Advisory Board shall provide advice, counsel and recommendations to the Secretary and the Congress on international education issues for higher education. 
(2)PurposeThe purpose of the International Advisory Board is— 
(A)to provide expertise in the area of national needs for proficiency in world regions, foreign languages, and international affairs; 
(B)to make recommendations that will promote the excellence of international education programs and result in the growth and development of such programs at the postsecondary education level that will reflect diverse perspectives and the full range of views on world regions, foreign language, and international affairs; and 
(C)to advise the Secretary and the Congress with respect to needs for expertise in government, the private sector, and education in order to enhance America’s understanding of, and engagement in, the world. 
(b)Independence of International Advisory BoardIn the exercise of its functions, powers, and duties, the International Advisory Board shall be independent of the Secretary and the other offices and officers of the Department. Except as provided in this subsection and subsection (f), the recommendations of the International Advisory Board shall not be subject to review or approval by any officer of the Federal Government. Nothing in this title shall be construed to authorize the International Advisory Board to mandate, direct, or control an institution of higher education’s specific instructional content, curriculum, or program of instruction. The Board is authorized to study, monitor, apprise, and evaluate a sample of activities supported under this title in order to provide recommendations to the Secretary and the Congress for the improvement of programs under the title and to ensure programs meet the purposes of the title. The recommendations of the Board may address any area in need of improvement, except that any recommendation of specific legislation to Congress shall be made only if the President deems it necessary and expedient. 
(c)Membership 
(1)AppointmentThe International Advisory Board shall have 7 members of whom— 
(A)3 members shall be appointed by the Secretary; 
(B)2 members shall be appointed by the Speaker of the House of Representatives, upon the recommendation of the Majority Leader and the Minority Leader; and 
(C)2 members shall be appointed by the President pro tempore of the Senate, upon the recommendation of the Majority Leader and the Minority Leader. 
(2)RepresentationTwo of the members appointed by the Secretary under paragraph (1)(A) shall be appointed to represent Federal agencies that have national security responsibilities, after consultation with the heads of such agencies. The members of the International Advisory Board shall also include (but not be limited to) representatives of States, institutions of higher education, cultural organizations, educational organizations, local education agencies, students, and private citizens with expertise in international concerns. 
(3)QualificationMembers of the International Advisory Board shall be individuals who have technical qualifications, professional standing, experience working in international affairs or foreign service occupations, or demonstrated knowledge in the fields of higher education and international education, including foreign languages, world regions, or international affairs. 
(d)Functions of the committee 
(1)In generalThe International Advisory Board shall provide recommendations in accordance with subsection (b) regarding improvement of programs under this title to the Secretary and the Congress for their review. The Board may— 
(A)review and comment upon the regulations for grants under this title; 
(B)monitor, apprise, and evaluate a sample of activities supported under this title based on the purposes and objectives of this title in order to provide recommendations for improvement of the programs under this title; 
(C)make recommendations that will assist the Secretary and the Congress to improve the programs under this title to better reflect the national needs related to the homeland security, international education, and international affairs, including an assessment of the national needs and the training provided by the institutions of higher education that receive a grant under this title for expert and non-expert level foreign language training; 
(D)make recommendations to the Secretary and the Congress regarding such studies, surveys, and analyses of international education that will provide feedback about the programs under this title and assure that their relative authorized activities reflect diverse perspectives and the full range of views on world regions, foreign languages, and international affairs; 
(E)make recommendations that will strengthen the partnerships between local educational agencies, public and private elementary and secondary education schools, and grant recipients under this title to ensure that the research and knowledge about world regions, foreign languages, and international affairs is widely disseminated to local educational agencies; 
(F)make recommendations on how institutions of higher education that receive a grant under this title can encourage students to serve the nation and meet national needs in an international affairs, international business, foreign language, or national security capacity; 
(G)make recommendations on how linkages between institutions of higher education and public and private organizations that are involved in international education, language training, and international research capacities to fulfill manpower and information needs of United States businesses; and 
(H)make recommendations to the Secretary and the Congress about opportunities for underrepresented populations in the areas of international relations, international affairs, and international economics, in order to effectively carry out the activities of the Institute under part C. 
(2)HearingsThe International Advisory Board shall provide for public hearing and comment regarding the matter contained in the recommendations described in paragraph (1), prior to the submission of those recommendations to Secretary and the Congress. 
(e)Operations of the committee 
(1)TermsEach member of the International Advisory Board shall be appointed for a term of 3 years, except that, of the members first appointed (A) 4 shall be appointed for a term of 3 years, and (B) 3 shall be appointed for a term of 4 years, as designated at the time of appointment by the Secretary. A member of the International Advisory Board may be reappointed to successive terms on the International Advisory Board. 
(2)VacanciesAny member appointed to fill a vacancy occurring prior to the expiration of the term of a predecessor shall be appointed only for the remainder of such term. A member of the International Advisory Board shall, upon the Secretary’s request, continue to serve after the expiration of a term until a successor has been appointed. 
(3)No governmental membersExcept for the members appointed by the Secretary under subsection (c)(1)(A), no officers or full-time employees of the Federal Government shall serve as members of the International Advisory Board. 
(4)MeetingsThe International Advisory Board shall meet not less than once each year. The International Advisory Board shall hold additional meetings at the call of the Chair or upon the written request of not less than 3 voting members of the International Advisory Board. 
(5)QuorumA majority of the voting members of the Board serving at the time of a meeting shall constitute a quorum. 
(6)ChairThe International Advisory Board shall elect a Chairman or Chairwoman from among the members of the International Advisory Board. 
(f)Submission to Department for commentThe International Advisory Board shall submit its proposed recommendations to the Secretary of Education for comment for a period not to exceed 30 days in each instance. 
(g)Personnel and resources 
(1)Compensation and expenseMembers of the International Advisory Committee shall serve without pay for such service. Members of the International Advisory Board who are officers or employees of the United States may not receive additional pay, allowances, or benefits by reason of their service on the International Advisory Board. Members of the International Advisory Board may each receive reimbursement for travel expenses incident to attending International Advisory Board meetings, including per diem in lieu of subsistence, as authorized by section 5703 of title 5, United States Code, for persons in the Government service employed intermittently. 
(2)PersonnelThe International Advisory Board may appoint such personnel as may be determined necessary by the Chairman without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of such title relating to classification and General Schedule pay rates, but no individual so appointed shall be paid in excess of the rate authorized for GS–18 of the General Schedule. The International Advisory Board may appoint not more than 1 full-time equivalent, nonpermanent, consultant without regard to the provisions of title 5, United States Code. The International Advisory Board shall not be required by the Secretary to reduce personnel to meet agency personnel reduction goals. 
(3)ConsultationIn carrying out its duties under the Act, the International Advisory Board shall consult with other Federal agencies, representatives of State and local governments, and private organizations to the extent feasible. 
(4)Assistance from other agencies 
(A)InformationThe International Advisory Board is authorized to secure directly from any executive department, bureau, agency, board, commission, office, independent establishment, or instrumentality information, suggestions, estimates, and statistics for the purpose of this section and each such department, bureau, agency, board, commission, office, independent establishment, or instrumentality is authorized and directed, to the extent permitted by law, to furnish such information, suggestions, estimates, and statistics directly to the International Advisory Board, upon request made by the Chairman. 
(B)Services and personnelThe head of each Federal agency shall, to the extent not prohibited by law, consult with the International Advisory Board in carrying out this section. The International Advisory Board is authorized to utilize, with their consent, the services, personnel, information, and facilities of other Federal, State, local, and private agencies with or without reimbursement. 
(5)Contracts; experts and consultantsThe International Advisory Board may enter into contracts for the acquisition of information, suggestions, estimates, and statistics for the purpose of this section. The International Advisory Board is authorized to obtain the services of experts and consultants without regard to section 3109 of title 5, United States Code and to set pay in accordance with such section. 
(h)TerminationNotwithstanding the sunset and charter provisions of the Federal Advisory Committee Act (5 U.S.C. App. I) or any other statute or regulation, the International Advisory Committee shall be authorized through September 30, 2012. 
(i)FundsThe Secretary shall use not more than one-half of the funds available to the Secretary under section 632 to carry out this section.. 
7.Recruiter access to students and student recruiting information; safetyPart D of title VI is amended by inserting after section 633 (as added by section 6) the following new sections: 
 
634.Recruiter access to students and student recruiting informationEach institution of higher education that receives a grant under this title shall assure that— 
(1)recruiters of the United States Government and agencies thereof are given the same access to students as is provided generally to other institutions of higher education and prospective employers of those students for the purpose of recruiting for graduate opportunities or prospective employment; and 
(2)no undue restrictions are placed upon students that seek employment with the United States Government or any agency thereof. 
635.Student safetyApplicants seeking funds under this title to support student travel and study abroad shall submit as part of their grant application a description of safety policies and procedures for students participating in the program while abroad.. 
8.National study of foreign language heritage communitiesPart D of title VI is further amended by inserting after section 635 (as added by section 7) the following new section: 
 
636.National study of foreign language heritage communities 
(a)StudyThe Secretary of Education, in consultation with the International Advisory Board, shall conduct a study to identify foreign language heritage communities, particularly such communities that include speakers of languages that are critical to the national security of the United States. 
(b)Foreign language heritage communityFor purposes of this section, the term foreign language heritage community means a community of residents or citizens of the United States who are native speakers of, or who have partial fluency in, a foreign language. 
(c)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of Education shall submit a report to the Congress on the results of the study conducted under this section.. 
 
